Citation Nr: 1109581	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of gallbladder removal (cholecystectomy), to include as secondary to service-connected renal insufficiency and renal cell carcinoma with a status-post left nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In December 2007, the RO granted service connection for "renal insufficiency, residuals of status post radical nephrectomy for renal cell carcinoma," evaluated as 100 percent disabling, and for an incisional hernia, evaluated as 20 percent disabling, with effective dates of February 7, 2005, the date of the original claim.  As the Veteran has not appealed any of the ratings or effective dates assigned for these disabilities, this represents a complete grant of the appeal in regard to these two claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In December 2008, the Board denied entitlement to service connection for kidney disease (other than the Veteran's service-connected renal insufficiency and renal cell carcinoma with a status-post left nephrectomy), and remanded for further development the remaining claims of entitlement to service connection for thrombocytopenia, depression, residuals of gallbladder removal (cholecystectomy), hypertension, and atherosclerotic heart disease.  

In rating decisions dated May 2010, September 2010, and October 2010, service connection was granted for all of the remaining claims except for the claim seeking entitlement to service connection for residuals of gallbladder removal (cholecystectomy).  The development as ordered by the Board has been sufficiently accomplished and the sole issue on appeal is ready for de novo review.  



FINDING OF FACT

A current diagnosis of gallbladder disease or a diagnosis of any residuals of gallbladder removal surgery (cholecystectomy) have not been shown.  


CONCLUSION OF LAW

Residuals of gallbladder removal surgery (cholecystectomy) were not incurred in or aggravated by service, nor are they proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in February 2005, the amendment is not applicable to the current claim.

The Veteran has claimed his gallbladder removal surgery (cholecystectomy) warrants direct service connection because of the lead paint, chemicals, and asbestos to which he was exposed in service (May 2005 statement), and in the alternative, as secondary to his "kidney" and high blood pressure service-connected disabilities (November 2005 statement).

The service treatment records contain no complaints regarding the Veteran's gallbladder or requests for treatment.  The May 1963 Report of Medical Examination, prepared upon enlistment, found his abdomen and viscera clinically normal.  The August 1966 Report of Medical Examination, prepared upon his release to inactive duty, also found his abdomen and viscera clinically normal.  Therefore, a chronic gallbladder disorder was noted in the service treatment records.

Private treatment records begin in the claims file in April 2002 and they pertain entirely to his complaints regarding his kidneys, complaints that ultimately culminated in the diagnosis of renal carcinoma and the removal of his left kidney in June 2002.  

Within these private records, some references to the gallbladder are found.  The April 2002 CT scan of the abdomen found the gallbladder unremarkable.  The May 2002 CT scan of the chest found the gallbladder moderately well distended.  A July 2003 CT of the pelvis also found the gallbladder normal in appearance.  

In April 2004, the Veteran complained of abdominal pain.  He was found to have gallbladder sludge.  In a letter dated the next day and addressed to his other private physicians, his treating physician, Dr. D.M., described the Veteran's complaints of severe right upper quadrant pain and tenderness, nausea, and vomiting, with an increased bilirubin.  Dr. D.M. also noted the Veteran had multiple medical problems that included the renal cell carcinoma and the removal of a kidney 2 years prior.  

Then Dr. D.M. noted: "[p]resently it appears his most recent problem was an acute bout of cholecystitis and possibly even choledocholithiasis, creating his problem with increased bilirubin.  He does have sludge on his gallbladder ultrasound.  I think this gentleman needs a cholecystectomy which we will attempt to perform laparoscopically."

His private cardiologist had no objection to the planned cholecystectomy in an evaluation dated nearly a week later, still April 2004.  The April 2004 operative report described the surgery that successfully removed the Veteran's gallbladder.  The preoperative diagnosis was cholelithiasis and cholecystitis and this remained the post-operative diagnosis.  There were no intraoperative complications.

The May 2004 follow-up evaluation, again in the form of a letter to the Veteran's other physician, noted he was recovering "very nicely" and that Dr. D.M. gave the Veteran clearance to go back to his regular activities.  

VA treatment records begin in August 2004 when the Veteran presented himself as a new patient at the VA clinic.  He had no complaints.  The gallbladder surgery was noted in his history.  In a January 2008 evaluation, his abdomen was found to be benign.

In March 2009, the Veteran was afforded a VA liver, gallbladder, and pancreas examination.  He dated the surgery as having occurred in 2005.  The examiner indicated there had been a cholecystectomy, though he indicated in the negative for post-operative symptoms.  The examiner noted a review of the claims file and found there was no medical evidence of any gallbladder disease. 

In September 2010, the Veteran was afforded another VA liver, gallbladder, and pancreas examination.  Again the claims file was reviewed.  He now dated the removal of his gallbladder as having occurred in 2003.  He reported his gallbladder disease as nausea and vomiting which he attributed to his renal cancer surgery, which he reported occurred in 2000.  

The Veteran also reported that his spleen had been injured during the removal of the gallbladder and subsequently he had low platelets that have persisted.  He denied current symptoms of nausea, pain, or other gastro-intestinal disturbance.  

Upon a physical examination, the examiner noted no scars were visible from the gallbladder surgery, as it had been accomplished laparoscopically.  The examiner's diagnosis was that there was no evidence of residual problems from gallbladder removal.  He reviewed the service treatment records and found no evidence of gallbladder disease in service or of symptoms consistent with gallbladder disease.  

The examiner noted that the Veteran reported he had experienced no problems, to include no digestive or pain difficulty since it was removed in, as identified by the examiner, 2004.  Therefore, the examiner found no currently-present residual of the gallbladder removal.

At the onset, the Board notes that the Veteran's description of his gallbladder history, as given to this September 2010 examiner, is not supported by the objective record.  The June 2002 operative report, detailing the procedure to remove the cancerous left kidney, included the observation that the spleen had a small tear, which was "taken care of" by one of the surgeons.  Therefore, this incident occurred during a surgery nearly two years earlier than the gallbladder removal surgery of April 2004.  

As well, Dr. D.M.'s April 2004 pre-operative letter noted that the Veteran already had a history of low platelets and that this would have to be addressed immediately prior to the surgery.  Indeed, when he was evaluated in August 2004 as a new patient at the VA clinic, he reported to the VA medical personnel that he had a history of low platelets and he attributed it then to the medication he had been taking.  

Therefore, the Board finds his memory of his history of experiencing the gallbladder surgery and its post-operative residuals to lack credibility and have little probative value. 

The Board acknowledges that the Veteran seeks service connection for the necessity of and the procedure of having his gallbladder removed, and the Board acknowledges that he has attributed this cholecystectomy to his service directly and secondarily to his now service connected hypertension or "kidney" disabilities.  However, no current residuals to this surgery have been identified by any physician.  On that basis his claim fails as no disability has been identified.

Service connection may only be granted for a current disability, regardless of the theory of service connection; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As well, in that April 2004 pre-operative evaluation by Dr. D.M., the treating physician referred to the Veteran's bout of cholecystitis and cholelithiasis as "acute."  While the physician acknowledged that the Veteran had had renal cell carcinoma and coronary artery disease, the physician did not attribute this acute bout of gallstones to either of these problems, but instead referred to it as his "most recent problem."  

The Board finds the assessment by the Veteran's then treating physician to be highly probative as he treated the Veteran, had actual knowledge of the Veteran's condition and history, planned the Veteran's treatment, and in May 2004 assessed the Veteran as having recovered "nicely." 

The record otherwise contains no report or opinion by a medical professional identifying any existing gallbladder disorder or linking it to service or to any event occurring in service, or to any of the Veteran's other service-connected disabilities.  As the weight of the evidence demonstrates no gallbladder disease in service, no chronic symptoms of a gallbladder disorder in service, and no continuous symptoms of a gallbladder disorder after service, the evidence of record does not support a nexus to service on the basis of continuity of symptomatology.  

The bout of cholecystitis and cholelithiasis the Veteran experienced in 2004 was acute and no residuals have been identified by the treating physician in May 2004 or by the VA examination, some 6 years afterward.  While he is competent to report any injury and any symptoms, including abdomen problems, that he experiences at any time, he is not competent to diagnose a gallbladder disease or to offer an opinion as to etiology for a body system as complicated as the digestive system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of gallbladder removal (cholecystectomy), to include as secondary to service-connected renal insufficiency and renal cell carcinoma with a status-post left nephrectomy.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  
         
Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2005 and in January 2009 that fully addressed all notice elements.  While the April 2005 notice was sent prior to the initial RO decision in this matter, the January 2009 was sent following the remand order.  

The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  His claims were readjudicated in the September 2010 supplemental statement of the case.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records and service treatment records.  Further, the Veteran submitted private treatment records in support of his claim.  Additionally, he was provided an opportunity to set forth his contentions during the DRO informal hearing and per his request, he was scheduled for a hearing before a Veterans Law Judge in April 2008, though he failed to appear for that hearing.  

Next, specific VA medical examinations pertinent to the issue on appeal were obtained in March 2009 and September 2010.  The Board finds that these examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran and conducted a physical examination and issued an opinion.

Moreover, there is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of gallbladder removal (cholecystectomy), to include as secondary to service-connected renal insufficiency and renal cell carcinoma with a status-post left nephrectomy, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


